Citation Nr: 0631254	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-18 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

2.  Entitlement to an initial disability rating greater than 
10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active service from July 1978 to October 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2006).

The Board notes that recent rating decisions have denied the 
veteran's claims for entitlement to individual 
unemployability, service connection for dysthymia, service 
connection for post-traumatic stress disorder, and a 
disability rating greater than 10 percent for residuals of a 
right leg fasciotomy.  As these claims have not been formally 
appealed, the issues currently before the Board are limited 
to those as phrased above.


FINDINGS OF FACT

1.  The veteran has bilateral Level II hearing loss.

2.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  

CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 
Tables VI and VII, Diagnostic Code 6100 (2006).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  If there is disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999);  see AB v. Brown, 6 Vet. App. 35 (1993) 
(a claim for an original or an increased rating remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Hearing Loss

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the puretone threshold average and 
speech discrimination percentage scores.  38 C.F.R. § 
4.85(b), Table VI.  Disability ratings are assigned by 
combining a level of hearing loss in each ear.  38 C.F.R. § 
4.85(e), Table VII; see Lendenmann v. Principi, 3 Vet. App. 
345 (1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).  

On the authorized VA audiological evaluation in July 2004, 
puretone thresholds, in decibels (dB), were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
50
65
70
LEFT
35
35
45
60
60


The average puretone threshold was 55 dB in the right ear and 
50 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and 84 
percent in the left ear.

Applying the results of the July 2004 VA examination to Table 
VI yields a Roman numeral value of II for the right ear and 
II for the left ear.  Applying these values to Table VII, the 
Board finds that the veteran's hearing loss is evaluated as 0 
percent disabling.  38 C.F.R. § 4.85.  See Lendenmann, supra.  

Post-service medical records, as a whole, fully support this 
finding, failing to indicate that the condition has worsened 
since 2004 and providing evidence, overall, against this 
claim.  Accordingly, the Board finds that the preponderance 
of the evidence is against a compensable disability rating 
for bilateral high frequency hearing loss.  38 C.F.R. § 4.3.  

In deciding the veteran's claim the Board has considered the 
determination in Fenderson v. West, 12 Vet. App. 119 (1999), 
and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the  U.S. Court of 
Appeals for Veterans Claims (Court) held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period (as in this case). Id. at 126.  

The Board does not find evidence that the veteran's disorder 
should be increased for any other separate period based on 
the facts found during the whole appeal period.  The evidence 
of record from the day the veteran filed the claim to the 
present supports the conclusion that the veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.

Recurrent Tinnitus

The veteran has also requested an increased evaluation for 
tinnitus.  In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) 
the U.S. Court of Appeals for Veterans Claims (CAVC) held 
that the pre-1999 and pre-June 13, 2003 versions of Code 6260 
required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Code 6260, which limits 
a veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated April 2003 and February 
2004, as well as information provided in the January 2004 
statement of the case and May 2005 supplemental statement of 
the case, the RO advised the veteran of the evidence needed 
to substantiate his claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the January 2004 statement of the 
case and May 2005 supplemental statement of the case include 
the text of the regulation that implements the notice and 
assistance provisions from the statute.  

Although the veteran was not informed by the RO to provide 
all relevant evidence in his possession prior to the July 
2003 rating decision on appeal in accordance with Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004), the Board 
emphasizes that the veteran has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward him.  Accordingly, the 
Board finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board finds that 
any deficiency in the notice to the veteran or the timing of 
these notices is harmless error.  See also Overton v. 
Nicholson, No. 02-1814 (September 22, 2006) (finding that the 
Board erred by relying on various postdecisional documents to 
conclude that adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, but finding harmless error.)  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, by way of the January 2004 statement 
of the case and May 2005 supplemental statement of the case, 
the veteran was generally provided with notice of what type 
of information and evidence was needed to substantiate his 
claims for increased ratings for his service-connected 
hearing loss and tinnitus.

With respect to the duty to assist, the RO has obtained the 
veteran's service medical and personnel records, VA 
outpatient treatment records, and VA examinations.  In 
addition, the veteran provided medical records from his 
private physician and lay evidence in the form of personal 
statements.  In statements dated September 2005 and November 
2005, the veteran indicated that he had no additional 
evidence to submit.  In this case, the RO has made all 
reasonable efforts to assist the veteran in the development 
of his claim.  Therefore, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A.  § 5103A.      


ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.  

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


